Citation Nr: 1400736	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to January 1946.  He died in May 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for cause of death.  

The Board notes that the appellant's representative submitted briefs in August and December 2013, listing the issues on appeal as service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) under 38  U.S.C.A. § 1318.  However, there is no indication that a DIC claim is on appeal.  Although the January 2013 statement of the case listed DIC in addition to service connection for the cause of the Veteran's death, the March 2013 VA Form 9 specifically stated that the appellant was only appealing the denial of service connection for cause of death.  As there is no subsequent VA Form 9 or other communication to perfect an appeal for DIC.  In point of fact, as the Veteran was not rated as totally disabled for 10 years prior to his death, no such DIC benefits under38  U.S.C.A. § 1318 may be awarded under the circumstances of this case.  As such, the DIC issue is not before the Board and will not be addressed below.





FINDINGS OF FACT

1.  The Veteran died in May 2010 as the result of cardiopulmonary arrest due to an acute myocardial infarction due to coronary artery disease; other significant conditions included chronic obstructive pulmonary disease and bronchitis.

2.  Cardiopulmonary arrest, acute myocardial infarction, coronary artery disease, chronic obstructive pulmonary disease, and bronchitis were not incurred in or aggravated by military service or a service-connected disability.

3.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder, evaluated as 70 percent disabling, tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss and a left leg/knee scar, both evaluated as noncompensably disabling; he was also in receipt of a total disability rating based on individual unemployability since July 2008.

4.  The Veteran's service-connected disabilities did not cause or aggravate any of the medical conditions that caused his death, nor did the service-connected disabilities cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by military service and a service-connected disability neither caused nor contributed to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310, 1312, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letter dated in July 2010 of the criteria for establishing service connection for the cause of the Veteran's death, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  

The Board notes that the above letter did not inform the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.



Further, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  The July 2010 letter complied with the requirements set forth in Hupp.

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records and all obtainable private treatment records are in the file.  

A January 2008 PIES response indicates that the Veteran's service treatment records were destroyed in a 1973 fire at the National Personnel Records Center.  In a case such as this where a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of- the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support the appellant's claim.

Case law does not establish a heightened "benefit of the doubt" when a veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the appellant in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the Board notes that the appellant does not argue that the Veteran experienced cardiac problems in service or that his death was directly related to his service.  Rather, she claims that his death was caused or aggravated by his service-connected PTSD.  As there is no indication that he experienced any cardiac symptoms in service, the service treatment records would not help to substantiate her claim and she is not prejudiced by their absence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The record indicates that a Veterans Health Administration (VHA) cardiologist provided a medical opinion on the cause of the Veteran's death in October 2013.  The VHA cardiologist reviewed the claims file and provided a conclusion based on sufficient rationale.  Therefore, the Board finds that the opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The appellant contends that the Veteran's death was caused or contributed to by his service-connected disabilities.  Specifically, she contends that the Veteran's coronary artery disease (CAD) and acute myocardial infarction (MI) were caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  Therefore, she believes that service connection is warranted for the cause of the Veteran's death.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2013).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  A certificate of death indicates that the Veteran died in May 2010.  The cause of death was listed as cardiopulmonary arrest due to acute MI due to CAD.  The only listed other significant conditions were chronic obstructive pulmonary disease (COPD) and bronchitis.  A May 2010 private Death Summary listed further diagnoses of asbestosis, microscopic hematuria, and left hydronephrosis.  At the time of his death, the Veteran was not service-connected for CAD, COPD, bronchitis, or any other cardiac or respiratory disabilities..  There is no evidence of in-service cardiac or respiratory problems or of continuous cardiac or respiratory symptoms since service, nor does the appellant claim such.  Significantly, although the Veteran filed claims for VA benefits, including service-connected disability benefits, prior to his death, he never sought service connection for any cardiac or respiratory disability, nor did he ever claim any in-service incurrence of such a disability.  Further, the evidence does not establish that he was diagnosed with CAD until the late 1990s, 50 years after his separation from service.  Finally, there is no medical evidence directly linking the Veteran's cause of death - cardiopulmonary arrest due to acute MI due to CAD - to his active military service.  Accordingly, the Board finds that an acute MI and CAD were not incurred in or aggravated by the Veteran's active service.

At the time of the Veteran's death, service connection had been established for PTSD, tinnitus, bilateral hearing loss, and a left leg/knee scar as a residual of a shrapnel wound.  However, the evidence does not show that the Veteran's service-connected disabilities were a principal cause of his death.  The Veteran's death certificate did not mention any of his service-connected disabilities, nor is there any other medical evidence that lists PTSD, tinnitus, bilateral hearing loss, or a left leg/knee scar as a principal or contributory cause of death.  Further, the appellant does not assert that the Veteran's service-connected disabilities directly caused his death.  Rather, as discussed more fully below, she believes that the Veteran's PTSD caused or aggravated his CAD which led to his death.  

As noted above, the Board obtained an expert medical opinion from a VHA cardiologist in October 2013.  The VHA cardiologist indicated that the Veteran had several risk factors for CAD, including longstanding essential hypertension with documented periods of poor control, hypercholesterolemia, male gender, advanced age, and chronic kidney disease.  He did not list PTSD as a risk factor.  Rather, he noted that the Veteran's psychiatric symptoms did not worsen in conjunction with his cardiac symptoms, nor did they begin until after his CAD diagnosis.  Without evidence of such a relationship, he could not link the Veteran's service-connected PTSD to his CAD.  The VHA cardiologist further explained that the Veteran's nonservice-connected severe and acutely worsening lung disease may have been the trigger for his worsened cardiac symptoms and MI, as these conditions were temporally linked and the increased oxygen demands and decrease oxygen supply to the heart could cause or contribute to a fatal MI.  The VHA cardiologist also specifically commented on medical articles submitted by the appellant, finding that they are of limited value.  Specifically, he concluded that the studies are not compelling scientific evidence of a causal relationship between CAD and PTSD, that the studies are not specific to the Veteran's case, and that major cardiovascular medical societies do not list PTSD as a risk factor for cardiovascular disease.

The appellant has not submitted any medical evidence specific to the Veteran's case to support her contention that the Veteran's CAD was caused or aggravated by his service-connected PTSD or to contradict the VHA cardiologist's opinion.  The Board notes that the appellant has cited medical treatise evidence and argued that these articles provide a sufficient medical nexus between the Veteran's PTSD and his CAD/cause of death.  However, the Board finds that the articles are not probative evidence as they do not specifically relate to the Veteran's particular case.  Indeed, the articles do not contain any analysis regarding the Veteran's specific psychiatric or cardiac symptoms, including the lack of contemporaneous worsening, or his other risk factors for CAD.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Unlike the highly probative and specific October 2013 VHA cardiologist's opinion, the research cited by the appellant is both inconclusive and general.  As such, this research is not sufficient to warrant a grant of service connection for the cause of the Veteran's death.

As such, the only remaining evidence which purports to link the Veteran's death and/or CAD to his service-connected PTSD consists of the statements of the appellant and her representative.  Although laypersons, such as the appellant and her representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of cardiology, psychiatry, and the interaction between a psychiatric diagnosis and a cardiac diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the appellant can describe what she witnessed (in this case, the Veteran's psychiatric and cardiac symptoms), she is not able to provide competent evidence to link these symptoms or to opine on the cause of the Veteran's death.  Providing such an opinion requires medical expertise in the causes of CAD and MIs, particularly in the context of a psychiatric disability.  The appellant and her representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2012).

In sum, the Board finds that there is no probative evidence that any service-connected disability, "contributed substantially or materially" to the Veteran's death, or "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1) (2013); see generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Accordingly, the Board finds that the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


